Citation Nr: 1534298	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  07-28 996 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988, January 1991 to May 1991, August 2001 to November 2001, and from January 2004 to March 2005, with service in the Southwest Asia theater of operations from March 2004 to February 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for left shoulder strain, rated 0 percent, effective March 23, 2005.  A May 2007 rating decision granted an increased (10 percent) rating, effective March 23, 2005.  The case was previously before the Board in December 2010 when it was remanded for additional development.  In a November 2012 decision, the Board denied the Veteran's increased rating claim for left shoulder strain.  

The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2014 Memorandum Decision, the Court vacated the Board's decision to the extent it denied entitlement to an increased rating for left shoulder strain, and remanded the matter to the Board for further action.  In May 2014, the Board remanded the matter for action consistent with the Memorandum Decision.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran is left-hand dominant.  

2.  Throughout the appeal period the Veteran's left shoulder disability was manifested by painful motion; ankylosis of the scapulohumeral articulation, compensable limitation of motion, malunion of the humerus with marked deformity, loss of the head of the humerus, nonunion of the humerus, fibrous union of the humerus, or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ § 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201-5203 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

The Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the duty to assist, the Veteran's service treatment records and postservice VA and private treatment records have been obtained and secured.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded VA examinations in July 2006, May 2007, December 2008, June 2009, February 2011, and September 2014.  For reasons provided below, the Board finds that the examination reports, cumulatively, are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  To the extent the Veteran's representative has requested in June 2015 correspondence that the Veteran be provided a new examination in the event he is not awarded an initial rating in excess of 10 percent, the Board finds significant that the representative did not find any inadequacies in the September 2014 examination.  Consequently, the Board finds no basis for another examination.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist, and may proceed to a decision on the merits.  

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 U.S.C.A. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement that is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Veteran claims that he is entitled to a rating in excess of 10 percent for his left shoulder disability.  As the Veteran is left-hand dominant, it is his major extremity.  

The Veteran's left shoulder disability is presently assigned a 10 percent rating throughout the appeal period (i.e., since March 23, 2005) under Diagnostic Codes 5099-5024.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected by using "99" for the last 2 digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's left shoulder disability has been rated by analogy to the criteria for tenosynovitis under Diagnostic Code 5024.  This diagnostic code contemplates impairment based on limitation of motion.  Other relevant codes for consideration are Diagnostic Codes 5200 through 5203.  In this regard, Diagnostic Codes 5200, 5202, and 5203 would not be applicable in this case as there is no evidence of ankylosis, recurrent dislocation, malunion, or nonunion of the left shoulder joint.  

Under Diagnostic Code 5201, limitation of motion of the major (dominant) shoulder at the shoulder level warrants a 20 percent rating.  Limitation of motion of the major (dominant) shoulder midway between the side and the shoulder level warrants a 30 percent rating.  And limitation of motion of the major (dominant) shoulder to 25 degrees from the side warrants a 40 percent rating.  

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

For an increase based on limitation of motion, the evidence must minimally establish that the Veteran's left shoulder disability is manifested by limitation of motion of the arm to the shoulder level (i.e., limited to 90 degrees).  At no point during the appeal period has the Veteran's left shoulder disability shown to be manifested by flexion to less than 150 degrees, or abduction shown to be limited to less than 120 degrees (even with consideration of pain on range of motion testing, and after repetitive range of motion testing).  For example, on July 2006, May 2007, and December 2008 VA examination, the Veteran's left shoulder flexion and abduction were found to be normal (i.e., 180 degrees).  On September 2014 VA examination, the Veteran's left shoulder flexion was found to be limited to 150 degrees.  And on June 2009 and February 2011 VA examination, the Veteran's left shoulder abduction was found to be limited to 120 degrees.  

The Board notes that the Veteran has reported experiencing flare-ups of his left shoulder.  Most recently, on September 2014 VA examination, the Veteran reported that he experiences flare-ups that last one to two weeks and require the avoidance of use of his left shoulder.  While recognizing the Veteran's subjective complaints as to the severity of his left shoulder disability, objective examination of the left shoulder was not consistent with the Veteran's reported severity of his left shoulder.  Moreover, even after repetitive use testing, and with consideration of impairment after repetitive use (e.g., weakened movement, excess fatigability, incoordination, pain on movement, swelling), the range of motion of the Veteran's left shoulder remained unchanged (i.e., flexion and abduction to 150 degrees).  Hence, based on objective testing, at no time during the appeal period, the evidence does not support the Veteran's complaints that during flare-ups his left shoulder requires the avoidance of use for one to two weeks.  Even conceding that during flare-ups the Veteran avoids use of his left shoulder, there is no evidence to support that his left shoulder is manifested by, or consistent with, the criteria for the next higher 20 percent rating, that is, that the range of motion of the left shoulder is limited to the shoulder level.  The Board does not question that during flare-ups the Veteran's left shoulder is significantly painful, but objective manifestations of functional loss and impairment due to the pain, rising to the level of being consistent with the next higher 20 percent rating, has not been shown at any time during the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Extraschedular Consideration

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's left shoulder disability.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his left shoulder disability does not interfere with his work beyond that contemplated by the currently assigned rating.  In addition, on September 2014 VA examination, while the examiner found that the Veteran's left shoulder disability impacts his ability to work, referencing the shoulder's impact on grooming, fine motor skills with pens, opening cans, and using tools, it is the type of occupational impairment that is contemplated by the rating schedule.  The Board also notes that the schedular criteria contemplate increased ratings for various shoulder symptomatology and disabilities, symptomatology and disabilities that have not been found.  Finally, in a March 2015 opinion from the Director of the Compensation and Pension Service, it was opined that an extraschedular rating was not warranted, finding that there was no functional impairment beyond that reflected by the rating criteria, citing the September 2014 VA examination report.  Accordingly, the Board finds that the Veteran is not entitled to an extraschedular rating for his left shoulder disability.  


ORDER

An initial rating in excess of 10 percent for left shoulder strain is denied.  


REMAND

In regards to the Veteran's claim for a TDIU rating, this matter was remanded by the Board in December 2010 and November 2012.  The instructions included that the case should be referred to the Director of Compensation and Pension Service pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).  Such orders remain uncompleted, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2015 correspondence from the Veteran's representative, it was noted that the Veteran was employed with U.S. Customs and Border Protection from September 2011 to March 2015.  It was requested that the Veteran be provided examinations to determine the current nature and severity of his service-connected disabilities.  As this matter is already being remanded, the Board finds such should also be completed on remand.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any outstanding records of relevant treatment, which documents should be sought.  

2. After associating all pertinent outstanding records with the claims file schedule the Veteran for appropriate VA examination(s) regarding his claim for a TDIU rating.  The claims file should be provided to and reviewed by the examiner(s).  All indicated tests should be conducted and the results reported in detail.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected disabilities on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  

In offering opinions, the examiner(s) should acknowledge and discuss the Veteran's report of his symptoms and their impact on his ability to work.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report(s).  

3. After completion of the above, if entitlement to TDIU benefits for any period on appeal remains denied, refer the claim the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b), as requested in prior Board Remands, for an opinion on whether the Veteran met the criteria for entitlement to a TDIU rating on an extraschedular basis for any period when not employed during the appeal.  

4. If the benefit sought remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


